Atkinson, J.
1. The application to which the demurrer was interposed was in substance an application to amend the original petition for divorce, alimony, and custody of the child, and the judgment excepted to should be construed as disallowing the amendment in part and allowing it in so far as relates to temporary alimony. The order is not such a final judgment as, under the Civil Code, § 6138, may be brought to this court by a bill of exceptions while the case is pending in the trial court. The bills of exceptions will therefore be dismissed as having been prematurely obtained. Jackson v. Green, 58 Ga. 460; Burkhalter v. Roach, 145 Ga. 834 (90 S. E. 52); MacDonell v. South Georgia Live Stock Corporation, 152 Ga. 475 (110 S. E. 227).
2. Leave is granted, however, under the special facts of the case, to each plaintiff in error to treat the official copy of each bill of exceptions, of *695file in tlie trial court, as exceptions pendente lite. Morris v. General Motors Acceptance Corp., 175 Ga. 436 (165 S. E. 103).
Nos. 8719, 8755.
September 14, 1932.

Writs of error dismissed, %oith direction.


All the Justices concur.

H. W. McLarly, for plaintiff.
Everett & Everett and Roy S. Drennan, for defendant.